        Case 1:18-mc-00458-LGS-OTW Document 45 Filed 05/31/19 Page 1 of 2

                                                                    Skarzynski Marick & Black LLP
                                                                One Battery Park Plaza, 32nd Floor
                                                                      New York, New York 10004
                                                                 P 212.820.7700 | F 212.820.7740
                                                                                   skarzynski.com

                                                                             James Sandnes
                                                                              Direct: (212) 820-7760
                                                                           jsandnes@skarzynski.com


                                  May 31, 2019

VIA ELECTRONIC FILING

The Honorable Ona T. Wang
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, New York 10007


      Re: Ex Parte Application of Iraq Telecom Limited for an Expedited Order to Take
          Discovery Pursuant to 28 U.S.C. § 1782, Case No. 1:18-mc-0458 (LGS) (OTW)

Dear Judge Wang:

      We are co-counsel for Applicant Iraq Telecom Limited (“Iraq Telecom”). As Your
Honor knows, presently pending for decision is Iraq Telecom’s application pursuant to § 1782
seeking discovery in aid of several foreign arbitration and court proceedings (the
“Application”). We write to provide the Court with a significant update on the status of the
pending ICC Arbitration (referred to as the Breach of Agreement RFA in the Application).

       Specifically, the Arbitral Tribunal in the ICC Arbitration has now issued a procedural
order setting forth, among other things, the timetable for the arbitration (the “Procedural
Order”). Pursuant to the Procedural Order, Iraq Telecom must file its “Statement of Claim”,
together with witness statements, expert reports, and any documents relied upon, by August
28, 2019.

       Given the need to finalize scope issues with the banks and then have sufficient time to
receive and review the production before that deadline, Iraq Telecom respectfully requests that
this Court rule on the pending Application as much in advance of the impending deadline set
by the Tribunal (which is now less than 14 weeks away) as possible. As always, we would be
            Case 1:18-mc-00458-LGS-OTW Document 45 Filed 05/31/19 Page 2 of 2


                                                                    The Honorable Ona T. Wang
                                                                                March 31, 2019
                                                                                        Page 2

happy to provide the Court with any additional material or argumentation it may require to
resolve the Application.

         Thank you for your consideration of this matter.

                                          Respectfully Submitted,




                                          James Sandnes


cc:    All counsel of Record by ECF Filing
4840-7786-6136, v. 2
